Citation Nr: 0031696	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a kidney disorder, for 
the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

The veteran, the appellant, and their son


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.  He died on July [redacted], 1991 at the age of 63.  The 
appellant is his surviving spouse.  This matter comes to the 
Board of Veterans' Appeals (Board) from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The Board denied the veteran's claim of service 
connection for a kidney disorder by decision in November 
1988.  

2.  The additional evidence relating to the claim of service 
connection for a kidney disorder that was received into the 
record after the November 1988 Board decision bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.   


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's previously denied claim of service connection for a 
kidney disorder for the purpose of accrued benefits.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Governing laws and regulations provide that periodic monetary 
benefits authorized under the laws of the VA to which a 
veteran was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at the date 
of death, and due and unpaid for the period not to exceed two 
years prior to the last date of entitlement as provided, will 
upon the death of such person be paid to his spouse.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. 
Brown, 8 Vet. App. 558, 560 (1996).

crued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
must have been entitled to them under an existing rating or 
decision.  In addition, 38 U.S.C.A. § 5121(c) requires that 
applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  See also 
38 C.F.R. § 3.1000(c).

A veteran's claim to disability benefits terminates at his 
death.  Richard ex rel. Richard v. West, 161 F. 3d 719 (Fed. 
Cir. 1998).  As noted in Haines v. West, 154 F. 3d 1298 (Fed. 
Cir. 1998), the compensation provisions found in chapter 11 
of title 38 clearly distinguish between disability 
compensation, which is generally available only to veterans, 
and death benefits, which are payable to survivors.  Section 
5112(b) expressly terminates a veteran's right to receive 
disability benefits on the last day of the month prior to his 
death, and Congress has established in section 5121(a) a 
singular exception to this rule in the form of a wholly 
separate procedure for designated survivors such as the 
appellant to recover limited amounts of disability benefits 
due and unpaid at the veteran's death.  Richard; Haines.

Entitlement to accrued benefits must be determined based on 
evidence that was either physically or constructively in the 
veteran's file at the time of his death. Pursuant to 38 
U.S.C. § 5121(a), the Board is prohibited from securing 
additional evidence, notwithstanding the inadequacy of the 
record. Ralston v. West, No. 98-688, 13 Vet.App. 108 (Oct. 
15, 1999).

During the veteran's lifetime, he filed claims seeking 
service connection for a kidney disorder.  In a February 1985 
decision, the Board denied his claim.  Decisions of the Board 
are final and may not normally be reopened in the absence of 
new and material evidence.  38 U.S.C.A. § 7104(a).  The 
veteran thereafter attempted to reopen the claim, but in 
March 1987 and November 1988 decisions the Board denied his 
reopening applications citing the absence of new and material 
evidence.  

The veteran again sought to reopen his claim, and in an April 
1991 decision the Board again declined to reopen the claim.  
He requested reconsideration of that decision, but the Board 
in July 1991 denied his motion for reconsideration.  Soon 
thereafter, the veteran died.  An appeal was filed on behalf 
of the veteran with the U.S. Court of Veterans Appeals (since 
renamed the U.S. Court of Appeals for Veterans Claims) 
(hereinafter "CAVC").  By an Order in January 1995, the 
Court dismissed the veteran's appeal and vacated the Board's 
April 1991 decision and all underlying RO rating decisions.  
See Landicho v. Brown, 7 Vet. App. 42, 44 (1994) 
(substitution of appellant in place of veteran into veteran's 
claim is not permitted under chapter 11 of title 38 U.S. 
Code).  

In April 1993, the veteran's surviving spouse, the appellant 
here, filed a claim for accrued benefits based on the 
veteran's earlier claim of service connection for a kidney 
disorder.  The RO denied the claim and the appellant appealed 
to the Board, which, in May 1998, denied the claim of service 
connection for a kidney disorder for the purpose of accrued 
benefits.  The Board held that the appellant was ineligible 
for accrued benefits based upon a claim of service connection 
for the veteran's kidney disorder because, after the April 
1991 Board decision denying the claim and the July 1991 
denial of the motion for reconsideration, the veteran had no 
pending claim with VA at the time of his death and there was 
no favorable decision establishing entitlement to service 
connection for a kidney disorder prior to the date of his 
death.  The appellant appealed that decision to the CAVC, 
which, in July 2000, reversed the Board, determined that the 
veteran did have a claim pending at the time of his death 
(because the 120-day notice-of-appeal period had not expired 
prior to his death), and remanded the claim to the Board for 
adjudication on the merits of the accrued-benefits claim.  

By November 1988 decision, the Board denied the veteran's 
application to reopen his previously denied claim of service 
connection for a kidney disorder.  That decision became final 
on its issuance.  38 U.S.C.A. § 7104(a).  Final decisions of 
the Board may not be reopened in the absence of new and 
material evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  Whether new and material evidence is submitted is a 
jurisdictional test.  The Board must reopen the claim if such 
evidence is submitted and cannot do so if such evidence is 
not submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  

The analysis required to adjudicate the applications to 
reopen the previously denied claims was set forth in Elkins 
v. West, 12 Vet. App. 209, 214 (1999).  As an initial step, 
VA must determine whether the appellant submitted new and 
material evidence.  New evidence can be material if it 
provides a more complete picture of the circumstances 
surrounding the origin of an injury or disability, even if it 
is unlikely to convince VA to alter a previous decision.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 
12 Vet. App. at 214.  See Fossie v. West, 12 Vet. App. 1, 4 
(1998) (reopening required where new evidence bears directly 
or substantially on matter).  New and material evidence must 
be presented or secured since the time the claim was finally 
disallowed on any basis and need be probative only as to each 
element that was a specified basis for the last disallowance.  
Evans (Samuel) v. Brown, 9 Vet. App. 273, 285 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but only as to each 
element that was a specified basis for the last disallowance.  
Id. at 284.  The prior evidence of record is vitally 
important in determining whether evidence is new for purposes 
of deciding whether to reopen a claim.  Id.  

A great deal of the evidence submitted into the record 
following the November 1988 Board decision by the veteran is 
duplicative.  By definition, such evidence is not new.  See 
38 C.F.R. § 3.156 (new and material evidence cannot be 
"cumulative nor redundant").  However, other evidence 
submitted into the record following November 1988 shed new 
light on the merits of the underlying claim.  For example, in 
January 1989, the record shows receipt of an undated 
statement from a pharmacist indicating that the veteran had 
purchased medicines in July 1953 in treatment for a kidney 
infection.  Accompanying this statement is a copy of an 
undated prescription form.  This evidence was not of record 
at the time of the November 1988 Board decision and provides 
information concerning treatment of a kidney disorder well 
before the earliest recorded treatment previously of record, 
in 1957.  The record also contains a statement from a private 
physician, dated in August 1989, opining that it was more 
likely than not that the veteran's right kidney 
symptomatology was a result of a fall in service.  This 
statement was not considered in the November 1988 Board 
decision and provides a more complete picture of the 
circumstances surrounding the origin of the claimed disorder.  
See Hodge, 155 F.3d at 1363; Elkins, 12 Vet. App. at 214.  

In short, the record includes new and material evidence 
warranting reopening of the underlying claim.  For this 
reason, the Board reopens the previously denied claim of 
service connection for a kidney disorder, for the purpose of 
accrued benefits.  The case will be remanded to the RO for 
adjudication of the merits of the claim.  


ORDER

New and material evidence having been submitted, the 
veteran's previously denied claim of service connection for a 
kidney disorder for the purpose of accrued benefits is 
reopened.  


REMAND

After reopening a previously denied service-connection claim, 
relevant case law provided that VA was to determine whether 
the claim is well grounded, based on the presumptively 
credible evidence of record, and, if so, evaluate the merits 
of the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins, 12 Vet. 
App. at 214. However, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required. 

Accordingly, this case is REMANDED for the following:


1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 
 

2.  After any additional development has 
been completed, the RO should again 
review the record and adjudicate on the 
merits the claim of service connection 
for a kidney disorder of the purpose of 
accrued benefits.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
.  

The appellant has the right to submit additional argument on 
this matter to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals

